Citation Nr: 1711832	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-46 097	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's previously denied service connection claims for a low back disability, a bilateral knee disability, and a bilateral hip disability, all to include as secondary to service-connected disabilities, were not reopened therein.  He appealed each of these determinations.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia.  In October 2014, the Veteran testified at a hearing before the undersigned held at this RO.  

In February 2015, the Board did not reopen the Veteran's service connection claim for a bilateral hip disability but reopened his service connection claims for bilateral knee and low back disabilities.  Service connection for a bilateral knee disability further was granted.  Service connection for a low back disability, the sole issue remaining on appeal, was remanded for additional development then and again in March 2016.  Further review of the Veteran's claims file shows that the Board can now proceed with adjudication.  While some VA treatment records were associated with it following the July 2016 supplemental statement of the case last adjudicating this matter, they are not relevant to this matter.  Referral for initial review of them accordingly is not necessary.  38 C.F.R. § 20.1304(c).

A December 2016 rating decision reduced the rating for the Veteran's service-connected mood disorder secondary to general medical condition (previously depression secondary to service-connected disabilities) from 100 percent to 70 percent.  He initiated an appeal of this determination by filing a notice of disagreement (NOD) very recently in February 2017.  If there is no subsequent rating decision for a grant or statement of the case (SOC) for a continued denial, remand is necessary.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  There is neither here.  Yet the Veterans Appeals Control and Locator System shows that the NOD has been recognized.  Another subsequent rating decision or SOC therefore will be forthcoming.  A remand for such would not benefit the Veteran and indeed might result in delay or other complications.  The Board thus declines to direct any action at this time.


FINDING OF FACT

The Veteran currently has a low back disability akin to arthritis, but it did not manifest within the first year following his separation from service and is not related to his service or to one or more of his service-connected lower extremity disabilities.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 101, 1101, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.71a Diagnostic Codes 5003-5010 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  December 2006 and April 2011 letters set forth the criteria for establishing service connection on a secondary basis, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  The former was prior to initial adjudication via the June 2007 rating decision   The latter additionally set forth the criteria for establishing service connection on a direct basis, the evidence required in this regard, as well as how an initial rating and an effective date are assigned if service connection is granted.  Pursuant to the Board's February 2015 remand, an April 2015 letter reiterated all of the aforementioned.  Subsequent adjudication occurred via December 2015 and July 2016 supplemental statements of the case.  Mayfield, 444 F.3d at 1328; Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant service treatment records and post-service VA treatment records have been obtained by VA, some of the latter in compliance with the Board's February 2015 and March 2016 remands.  No relevant post-service private treatment records are available because none were submitted or identified, notwithstanding the April 2015 letter and an April 2016 letter sent pursuant to the remands in this regard, by the Veteran or his representative so VA could attempt to obtain them.  Finally, VA has not attempted to obtain any other records, as none have been identified as relevant or even potentially relevant.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  VA treatment records contain the Veteran's references to his receipt of Social Security benefits including for his low back.  Yet, there is no indication from him or otherwise that records from the Social Security Administration (SSA) would include any discussion of a service nexus, or a service-connected disability nexus, for his low back problems.

SSA records are not relevant even if they concern the Veteran's low back as they do not "have a reasonable possibility of helping to substantiate [his] claim."  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Remanding for them thus would burden VA without benefitting him.  This situation is to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Per the Board's remands, the Veteran underwent VA medical examinations for his low back in May 2015 and June 2016.  Each included review of the claims file, an interview and assessment of him, the provision of a diagnosis, and the rendering of an opinion addressing a service and service-connected disability nexus for the diagnosis(es) made.  Although the former opinion was deemed partially inadequate in the March 2016 remand, the latter opinion now is deemed fully adequate.  That neither the Veteran nor his representative has alleged any inadequacy finally of is import.

This determination, in sum, is fully informed given the aforementioned examinations and opinions collectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In conclusion, the Board finds that VA's duty to notify and duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board also finds that there has been at least substantial compliance with its February 2015 and March 2016 remands, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue on appeal finally must be explained, and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the remaining issue of this matter as being on appeal at the start of the October 2014 hearing.  The Veteran then was questioned, by his representative and the undersigned, about his low back including as it relates to his service and service-connected disabilities.  Finally, the undersigned stated that relating his current low back problems to either is necessary.  Submission of outstanding evidence was not suggested by the undersigned.  However, the undersigned granted the Veteran 60 days to do so at the outset of the hearing.  He did not avail himself of that opportunity, but it further is reiterated that development to obtain post-service records was undertaken in the Board's subsequent remands.

II.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of the nonservice-connected disability pre-aggravation thus must be compared to the current level post-aggravation.  38 C.F.R. § 3.310 (b).  Service-connected compensation may be paid only for the amount attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007). Here, VA treatment records dated prior and subsequent to the Veteran's November 2006 claim diagnose low back pain, low back pain syndrome, and lumbago. Lumbago is "any pain in the lower back." Dorland's Illustrated Medical Dictionary 1076 (32nd ed. 2012). Low back pain syndrome also was diagnosed at a January 2004 VA medical examination. Pain is not a disability without an underlying cause. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). VA treatment records attribute the Veteran's pain to underlying lumbosacral degenerative disc disease (DDD) and degenerative joint disease (DJD). Lumbosacral strain with DDD and lumbosacral spine DJD further were diagnosed respectively at the May 2015 and June 2016 VA medical examinations.

Arthritis is another term for degenerative disease.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's current low back disability diagnoses of DDD and DJD both involve degeneration as their primary component or manifestation.  As such, they both essentially are synonymous with arthritis.  Arthritis is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.309(a).  The Veteran's service was for approximately three years.  None of his service was during a period of war.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  All was after December 31, 1946, but there is no indication that the Veteran had arthritis or anything similar whether to a compensable or lesser degree between September 1980 when he separated from service and September 1981 one year later.  Imaging such as X-rays typically is required to confirm arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  

Unfortunately, there are no X-rays or other testing scans dated during the aforementioned period.  There indeed are no relevant VA treatment records from then.  There also are no VA or private medical examinations from then.  It follows that no diagnosis of arthritis or anything else similar exists.  The Veteran reports having low back pain since service.  This includes from September 1980 to September 1981.  As discussed below, his reports in this regard are competent but not credible.  Yet, even if they were credible, attribution of his pain during the aforementioned period to arthritis or anything similar without more would be impermissible speculation.  38 C.F.R. § 3.102.  It cannot be determined that he manifested arthritis or anything similar even though it was not diagnosed then based solely on his reports, in other words.  The first imaging to show degeneration was ordered as follow up to the January 2004 examination.  This is over two decades too late to presume service connection.

Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran denied recurrent back pain as well as arthritis and bone, joint, or other deformity at his April 1977 entrance examination.  His spine, which includes his lower spine, more importantly was found to be normal.  He lastly was assigned a score of 1 for the P in PULHES, signifying a high level of fitness for physical capacity or stamina.  The Veteran therefore is presumed to have been sound with respect to his low back when he entered service.  The applicable inquiry thus is whether he incurred a low back injury or disease during service, as opposed to aggravating a preexisting low back injury or disease during service.  

An undated service treatment record reflects the Veteran's complaint that his back sometimes ached when he laid or sat down.  These records also reflect that at his September 1980 separation examination, he denied arthritis as well as bone, joint, or other deformity.  Yet he reported recurrent back pain.  Although his spine was found to be normal, mechanical low back pain was mentioned to account for this report.  Arthritis or anything similar, in sum, was not chronic or even noted during service.  The Veteran seemingly reports that his documented low back pain then is a result of having to do sit-ups with his knees bent and run on asphalt.  There is no indication that he has a medical background.  Thus, he is a lay person.  Lay evidence is competent when it concerns something personally experienced or witnessed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran personally experienced the aforementioned.  He accordingly is competent to make his reports.

As none of the factors for consideration are significant, the Veteran is credible to make his reports. These factors include interest, consistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991). The Veteran is interested in the outcome of this matter because he may gain financially if a favorable determination were to be made. However, there is no indication of any malingering or bad character on his part. His demeanor at the October 2014 hearing also did not convey an intent to deceive. Doing sit-ups with the knees bent and running on asphalt during service further is plausible. These exercises are neither consistent nor inconsistent with service treatment records, as they are not discussed, but he has never wavered in his reports concerning them.  

The Veteran seemingly believes doing sit-ups with his knees bent and running on asphalt during service, events which may be equivalent to a low back injury then, led to his current low back disability.  In this regard, his reports of low back pain since service are notable.  These reports are competent because this symptom is personally experienced by the Veteran.  Yet they are not credible.  Indeed, the Veteran has wavered in making them.  VA treatment records document the following.  The Veteran complained of occasional low back pain in July 2001.  He had muscle soreness in his left back, which was attributed to his maintenance occupation, in August 2001.  In August 2002, he noted that his low back pain began soon after a motor vehicle accident (MVA) in June of that year.  He indeed said in September 2002 that he had low back pain only rarely before this MVA.  The Veteran first sought service connection, per a March 2004 rating decision, in late 2003 (the claim itself is not available).  

At the January 2004 VA medical examination, the Veteran's statements were characterized as wandering and somewhat conflicting.  He indeed indicated always having had low back pain, having such pain since 1990, and possibly having it since a 1992 work injury.  He relates having progressive low back pain while doing labor jobs after service in a February 2009 VA treatment record.  The Veteran testified at his October 2014 hearing that his low back pain began during service.  He finally indicated the same at the June 2016 VA medical examination, recounting low back pain doing various jobs in the 1980's and first seeking treatment in the 1990's.  That his reports of low back pain are not supported by contemporaneous medical evidence until VA treatment records begin in 2001 is not sufficient reason to discount them.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the inconsistencies among them is a sufficient reason.  There indeed is no way to tell which reports are accurate and which are not accurate.  

It bears emphasizing that no intent to deceive is attributed to the Veteran.  Rather, his reports of continued low back pain since service are inconsistent and thus not credible for some other reason.  His service-connected mood disorder is notable in this regard-as is the well-known fact that memory becomes faulty with the passage of time.  In any event, the Veteran's belief that doing sit-ups with his knees bent and running on asphalt during service led to his current low back disability must be addressed further-as must his belief that his current low back disability is attributable to one or more of his service-connected disabilities in that they have altered his gait/body mechanics.  Those impacting his lower extremities include bilateral pes planus as well as left posterior tibial tarsitis (claimed as ankle condition), right posterior tibial tendonitis with sinus tarsitis (claimed as ankle condition), and degenerative arthritis of the left knee and of the right knee, each associated with or service connected on a secondary basis to bilateral pes planus.  

Sometimes, reports from a lay person can confirm a disability's nexus to service or to one or more service-connected lower extremity disabilities.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus here falls outside the province of a lay person.  It rather is a medical question for numerous reasons.  There are many causes of low back disabilities.  Possibilities for the Veteran, as discussed above and below, include his service exercises, post-service work history, MVA, and age.  Over 36 years, quite a long time, have passed since he separated from service.  The musculoskeletal system finally is complex, as it the interplay among its various component parts.  Many of these parts are relevant here in light of the Veteran's several service-connected lower extremity disabilities.  Only those with a medical background are competent where the determinative issue involves a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  

The Veteran, as he lacks such a background, accordingly is not competent as it concerns a nexus to service or to a service-connected disability for his current low back disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, some medical evidence exists.  VA physician Dr. A.S. opined in May, August, and December 2008 statements that the Veteran's current low back disability "is more probable than not related" as well as "most likely related" to his "service-connected bilateral lower leg condition and bilateral flat foot condition."  It was opined at the May 2015 VA medical examination, conducted by a nurse practitioner, that the Veteran's current low back disability is less likely than not related to his service, caused by one or more service-connected disabilities, or aggravated by one or more such disabilities.  The same opinion was provided at the June 2016 VA medical examination, which was conducted by a staff physician.  

Specifically, the nurse practitioner explained in May 2015 that the mechanical low back pain shown upon the Veteran's separation from service usually resolves within four to six weeks with medication and muscle strengthening plus stretching exercises.  That he reported only rare low back pain prior to his 2002 MVA was highlighted.  Imaging additionally was deemed to correspond with his age until after this MVA, with the first abnormal imaging scan dated in 2004.  Finally, it was noted that the pes planus detected upon the Veteran's separation from service was mild and thus not severe enough to aggravated the low back and produce pain.  The staff physician explained in June 2016 that findings of loss of a few degrees of flexion and extension and imaging is consistent with the Veteran's age.  That he did not seek treatment during service despite doing sit-ups with his knees bent was highlighted, as was his report of first seeking treatment in the early 1990's around the time of his 1992 work injury.  

The staff physician finally noted that the Veteran's gait, which was normal but included a one-sided limp and was assisted with a cane, would not impose any additional stress on his spine.  No such stress could be attributed to his feet, ankles, or knees otherwise since they were found to have free range of motion with no fixation.  Factors for assessing a medical opinion include the professional's qualifications and review of the evidence, scope of the examination, accuracy of any factual premises relied upon, degree of certainty in the opinion, and rationale offered to support it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  Some of these factors are significant with respect to one or more of the aforementioned opinions.

Given the medical education and training underlying their titles, Dr. A.S., the nurse practitioner, and the staff physician all are qualified to render an opinion.  While Dr. A.S. did not perform an examination of the Veteran or review of his claims file in conjunction with doing so, these actions were not necessary.  His history and current condition indeed was known through Dr. A.S.'s routine treatment of him.  Both the nurse practitioner and the staff physician performed an examination of the Veteran and a review of his claims file, and there is no indication that the scope of these activities was insufficient.  All of the opinions, when the benefit of the doubt is factored into consideration, were expressed with the required degree of certainty (more likely than not, or a probability of 50 percent or more).  However, the accuracy of the factual premises relied upon by Dr. A.S. cannot be assessed.  Precisely what these premises are indeed is unknown.  No rationale whatsoever was provided in support of the 2008 opinion statements.  

These statements accordingly lack probative value.  In contrast to Dr. A.S., the nurse practitioner and staff physician supported their opinions with a rationale based on accurate factual premises.  Each possesses the medical background to know the findings and imaging to be expected of patients similar in age to the Veteran.  The same is true of the nurse practitioner who determined that mechanical low back pain usually resolves in a matter of weeks.  Only some of the Veteran's reports about the onset of his low back problems, primarily those of later onset, were acknowledged by the nurse practitioner as well as by the staff physician.  Yet, it is reiterated that all of his reports in this regard lack credibility.  They therefore lack probative value.  So, the failure to address them is of no consequence.  The severity of lower extremity disabilities or gait abnormalities required to impact the low back finally are medical questions.  

However, notable in this regard is that VA treatment records and VA medical examinations concerning the Veteran's service-connected lower extremity disabilities confirm that he does not have any fixation in his feet, ankles, or knees.  They also confirm that his gait is sometimes normal and sometimes slightly abnormal, with antalgia and a limp being identified, and that he uses a cane but was not truly reliant on it even as of November 2014.  The May 2015 nurse practitioner opinion and the June 2016 staff physician opinion, in sum, largely are in agreement particularly with respect to the absence of a nexus between the Veteran's current low back disability and his service.  While the May 2015 opinion was deemed inadequate in the Board's March 2016 remand, this determination was not due to that portion.  It rather was due to the failure to provide a strong rationale for the portion of the opinion concerning a nexus to one or more service-connected disabilities.  The June 2016 opinion remedied this deficiency.  

The May 2015 nurse practitioner opinion accordingly carries substantial probative value, but only as to direct service connection.  The June 2016 staff physician opinion carries substantial probative value both as to direct service connection and secondary service connection.  In conclusion, service connection for the Veteran's current low back disability cannot be presumed.  It also has not been established on a direct or secondary basis.  The preponderance of the evidence indeed is against the claim.  Evidence against service connection, as discussed herein, is highly probative.  This discussion also reveals that the evidence for service connection is significantly less probative to not probative at all.  As the evidence against service connection is not in approximate balance with the evidence for service connection, there is no benefit of the doubt to afford to the Veteran.  Service connection for a low back disability is denied.


ORDER

Service connection for a low back disability, to include as secondary to service-connected disabilities, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


